Citation Nr: 1031943	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  04-37 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at 
Law


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1967 to March 1971.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the Veteran's claim for service connection 
for a left knee disorder.

In October 2007, the Board issued a decision denying the 
Veteran's claim for service connection for a left knee disorder.  
The Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court or CAVC). 

In a September 2009 memorandum decision, the Court vacated the 
October 2007 Board decision and remanded the case to the Board 
for further readjudication.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further action is 
required.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the claim can be properly 
adjudicated.  

First, the most recent VA outpatient treatment records are dated 
from May 2004.  All VA outpatient records since this date should 
be obtained and added to the claims file. 

Second, a remand is required in order to afford the Veteran 
another VA examination to determine the nature and etiology of 
his current left knee disorder.  In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009).  Such an examination or 
opinion is necessary to make a decision on a claim if all of the 
lay and medical evidence of record: (1) contains competent 
evidence that the claimant has a current disorder, or persistent 
or recurrent symptoms of disorder; and (2) indicates that the 
disorder or symptoms may be associated with the claimant's active 
military, naval, or air service; but, (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  Id.  

The evidence demonstrates that the Veteran has a current 
disability.  VA medical records and a November 2004 VA 
examination show a torn left medial meniscus, patellofemoral 
syndrome of the left knee, and chondromalacia patella of the left 
knee.  This element of service connection is met.

Regarding in service incurrence of an injury, the Veteran's 
service treatment records show that he slipped on ice, fell, and 
hurt his knee.  He was seen at the medical facilities at Glasgow 
Air Force Base on February 13, 1968. A radiologic examination was 
conducted.  The Veteran was diagnosed with a sprain to the MCL 
(medial collateral ligament).  The Veteran's leg was put in a 
case with the knee at a slight bend.  Eight days later, on 
February 21, 1968, the Veteran was seen again.  On March 13, 
1968, the cast was removed.  The Veteran's January 1971 
separation examination contains no complaints or diagnoses of 
knee problems.

Post-service, the Veteran was provided VA examinations in 
September 2003 and 
November 2004.  

Specifically, the November 2004 VA examiner reviewed the claims 
file, examined the Veteran, and found that his in-service injury 
was not related to his current knee disorder.  A review of a 
magnetic resonance imaging (MRI) of the left knee (performed for 
the VA examination of September 2003) demonstrated a derangement 
of the posterior horn of the meniscus which the November 2004 VA 
examiner said was not related to the Veteran's old injury (which 
was diagnosed in service to be sprain to the MCL).

In its September 2009 memorandum decision, the Court determined 
that the November 2004 VA examiner, in his review of the claims 
file, did not review and consider a November 2002 VA Medical 
Center (VAMC) examination when forming his medical opinion.  
Additionally, the Court found that the November 2004 VA examiner 
did not provide any rationale for how he concluded that the 
Veteran's in-service 1968 injury was only a ligament strain, as 
opposed to a tear.  According to the Court, the November 2004 VA 
examiner also did not provide any rationale for why he reached a 
different conclusion than the September 2003 VA examiner.  The 
November 2004 VA examiner determined that the Veteran's current 
disability was not due to his active service, while the September 
2003 VA examiner found that the Veteran had a "history of old 
left medial collateral injury involving the left knee."

Thus, another VA examination is needed to determine whether his 
current left knee disorder may be related to his military 
service.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient 
records since May 2004 that have not been 
secured for inclusion in the record.  

If no additional medical records are located, 
a written statement to that effect should be 
requested for incorporation into the record.

2.  Ask the Veteran to provide detailed 
information about the motor vehicle accident 
he had in 1973.  He should provide 
information as to where the accident 
occurred, the specific date, copies of police 
or accident reports, information as to any 
law suit filed on his behalf or against him, 
the name of the hospital or medical facility 
(to include doctor's office) where he was 
treated, and the name of the doctor(s) who 
provide post-accident care.  He should give a 
summery or description of what happened 
during and after the accident.  Obtain all 
available records.

3.  After obtaining the above records, afford 
the Veteran a VA examination to ascertain the 
nature and etiology of his current left knee 
disorder.

Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, particularly 
the STRs, and offer comments and opinions 
addressing whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's currently diagnosed left 
knee disorder had its onset during service or 
is in any other way causally related to his 
active service.

Specifically, the VA examiner should:  
	(a)  Review and consider a November 2002 
VAMC 	examination when forming his/her 
medical opinion; 
	(b)  Consider the Veteran's lay statements 
regarding 	the in-service incurrence of 
his current disorder and 	his statements 
concerning continuity of 	symptomotology 
since service;
	(c)  Determine whether the Veteran's in-
service 1968 	injury was a ligament strain or 
a tear.  The VA 	examiner should provide 
supporting rationale for this 
	conclusion.  If this determination cannot 
be made, the 	VA examiner should provide 
rationale for this 	opinion; and, 
	(d)  Determine whether the September 2003 
or 	November 2004 VA examiner's opinion 
is correct 	regarding whether the Veteran's 
current left knee 	disorder is due to his 
active service.  The VA 	examiner should 
provide supporting rationale for this 
	conclusion.  The discussion should include 
      information as to the effect of the 
1973 accident had 
      on the leg and whether this 
represented an 
      inter-current injury.  

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Copies 
of all pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file, must be made available to the 
examiner.

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND and 
to cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination without good cause may include 
denial of his claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).

4.  After the above actions have been 
completed, readjudicate the Veteran's claim.  
If the claim remains denied, issue to the 
Veteran a supplemental statement of the case, 
and afford the appropriate period of time 
within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



